Citation Nr: 0948321	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied service connection for bilateral hearing 
loss and tinnitus.  

In November 2009, the Veteran testified before the 
undersigned at a Travel Board hearing.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran served as a turret mechanic during his active 
military service, which required that he work with and around 
various types of military equipment, including guns and 
tanks; thus, his in-service noise exposure is conceded.  

2.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the Veteran's current hearing 
loss and tinnitus are related to his military service.  


CONCLUSIONS OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that bilateral hearing loss and tinnitus were 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When a condition noted during service is 
not shown to be chronic, or the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, e.g., 
sensorineural hearing loss and tinnitus, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year after the date of separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not preclude 
service connection for hearing loss that first met the 
regulations requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 
Hensley, 5 Vet. App. at 159-60.  

The Veteran has a current diagnosis of bilateral 
sensorineural hearing loss, and he has reported experiencing 
constant ringing in his ears since service.  See June 2008 VA 
examination report.  The Veteran has asserted that service 
connection is warranted because he believes his current 
hearing impairment, including tinnitus, is related to his 
military noise exposure.  Due to the similar medical history 
and evidence related to these claims, as well as the similar 
disposition of the issues, the Board will address them in a 
common discussion.  

Specifically, the Veteran has testified that his military 
occupational specialty (MOS) was a turret mechanic, which 
required that he calibrate guns for his and other companies.  
The Veteran testified that, as a turret mechanic, he went to 
the firing range at least twice a year and stayed there two 
weeks at a time.  He also testified that he worked in and 
around tanks, which were being fired constantly, and that he 
was present for each test fire and every time the calibration 
on each gun was readjusted.  See November 2009 Travel Board 
transcript.  

The Veteran's Report of Transfer of Discharge, DD Form 214, 
reflects that he was an Armor Crewman, which is consistent 
with the Veteran's report of serving as a turret mechanic.  
As such, the Veteran's report of in-service noise exposure is 
considered competent and credible, and his in-service noise 
exposure is presumed.  

Nevertheless, the service treatment records do not contain 
any complaints or treatment related to hearing loss or 
tinnitus.  In fact, the Veteran's hearing was normal at his 
entrance and separation examinations in February 1965 and 
February 1967, respectively.  The Veteran testified that he 
did not seek treatment for his hearing impairment during 
service.  He also testified that he told his sergeant that he 
was experiencing ringing in his ears, but the sergeant told 
him not to worry about it.  

Based on the service treatment records, the physician who 
conducted the June 2008 VA examination opined that the 
Veteran's current hearing loss and tinnitus are not caused by 
or the result of noise exposure, noting that the Veteran's 
entrance and separation examination reports showed normal 
hearing bilaterally.  In October 2008, another VA physician 
opined that it is less likely as not that the Veteran's 
tinnitus is related to his acoustic trauma in service, also 
noting the Veteran's normal hearing at discharge from 
service.  

While the medical evidence of record does not relate the 
Veteran's current hearing impairment to his military noise 
exposure, the Board finds that the evidence raises a 
reasonable doubt as to whether the Veteran's hearing loss and 
tinnitus are related to his military service.  As noted, the 
Veteran's in-service noise exposure has been conceded, given 
his MOS and his report of significant exposure to loud noises 
during service.  In this context, the Board notes the Veteran 
has reported that he experienced tinnitus during his last 
year of service, which he reported to his superior but did 
not receive treatment for.  The Veteran has also asserted 
that he has suffered from tinnitus since service and that the 
ringing in his ears is constant.  Because tinnitus is the 
type of disability that is capable of lay observation, the 
Veteran's report of suffering from tinnitus during and since 
service is considered competent and credible evidence of in-
service incurrence and continuity of symptomatology since 
service.  The Veteran has consistently related his tinnitus 
to service, including at the November 2008 VA examination, 
which also bolsters the credibility of his statements.  As 
such, the Board finds that, despite the medical evidence that 
does not relate the Veteran's tinnitus to service, the 
competent and credible lay evidence of in-service incurrence 
and continuity since service raises a reasonable doubt as to 
whether the Veteran's tinnitus is related to service.  As 
such doubt is resolved in favor of the Veteran, entitlement 
to service connection for tinnitus is warranted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

With respect to the Veteran's bilateral hearing loss, the 
Board notes that the lack of evidence showing an in-service 
hearing impairment is not fatal to the Veteran's claim.  
While the Veteran is not shown to have hearing loss until 
November 2008, the Board finds probative that the Veteran has 
consistently related his hearing loss to his in-service noise 
exposure.  The November 2008 VA examination report reflects 
that the Veteran has post-service industrial and recreational 
noise exposure; however, the Veteran reported that he wore 
ear protection after service.  The Veteran has also 
consistently reported that his hearing loss has been present 
since he returned from service, which is considered competent 
and credible evidence of continuity of symptomatology since 
service.  Given the Veteran's military noise exposure and his 
consistent report of hearing loss since active military 
service, the Board finds the evidence of record raises a 
reasonable doubt as to whether the Veteran's current hearing 
loss is related to service.  As such doubt is resolved in the 
Veteran's favor, the claim of service connection for 
bilateral hearing loss may be granted.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Given the fully favorable decision above, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


